In a negligence action to recover damages for personal injuries, plaintiffs appeal from so much of an order of the Supreme Court, Rockland County, dated January 17, 1968, as, upon reconsideration, adhered to its previous determinations denying their application for a general preference in trial. Order reversed insofar as appealed from, on the law and the facts, with $10 costs and disbursements, and application granted. Under the facts disclosed in this record, we are of the view that it was an improvident exercise of discretion to deny the application (McGrath v. Irving, 24 A D 2d 236, mot. for lv. to app. den. 17 N Y 2d 419; Matter of Benenati v. Tin Plate Lithographing Co., 29 A D 2d 805). Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.